            Case 2:20-cr-20068-JAR Document 1 Filed 10/21/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS
                                (KANSAS CITY DOCKET)

UNITED STATES OF AMERICA,                   )
                                            )
                       Plaintiff,           )
                                            )
       v.                                   ) CASE NO. 20-20068-JAR-TJJ
                                            )
CODY JUSTICE,                               )
                                            )
                       Defendant.           )

                                       INDICTMENT

       The Grand Jury charges that:

                                          COUNT 1
                    Possession with Intent to Distribute Methamphetamine

       On or about September 17, 2020, in the District of Kansas, the defendant,

                                      CODY JUSTICE,

knowingly and intentionally possessed with intent to distribute five grams or more of

methamphetamine, a controlled substance, in violation of Title 21, United States Code, Sections

841(a)(1) and (b)(1)(B)(viii).

                                          COUNT 2
             Possession of a Firearm in Furtherance of a Drug Trafficking Crime

       On or about September 17, 2020, in the District of Kansas, the defendant,

                                      CODY JUSTICE,

knowingly, and unlawfully possessed a firearm, that is, a 9mm Ruger pistol, Model SR9C, serial

number 336-40436, in furtherance of a drug trafficking crime, for which he may be prosecuted in




                                               1
            Case 2:20-cr-20068-JAR Document 1 Filed 10/21/20 Page 2 of 5




a court of the United States, that is, possession with intent to distribute methamphetamine, in

violation of Title 18, United States Code, Section 924(c).

                                           COUNT 3
                                Felon in Possession of a Firearm

       On or about September 17, 2020, in the District of Kansas, the defendant,

                                        CODY JUSTICE,

knowing he had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, that is, in 2007, case number 06CR2298, of Robbery, in the District Court of

Wyandotte County, Kansas; and, in 2011, case number 11CR20012-01-JAR, of Felon in

Possession of a Firearm, in United States District Court for the District of Kansas; knowingly and

unlawfully possessed in and affecting interstate and foreign commerce, a firearm, that is, a 9mm

Ruger pistol, Model SR9C, serial number 336-40436, in violation of Title 18, United States Code,

Sections 922(g)(1), and 924(a)(2).

                                 FORFEITURE ALLEGATION

       1. The allegations contained in Counts 1 through 3 of the Indictment are hereby realleged

and incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18, United

States Code, Section 924(d) and Title 28, United States Code, Section 2461(c).

            FORFEITURE NOTICE - CONTROLLED SUBSTANCE VIOLATION

       2.      Upon conviction of the offense identified in Count 1, the defendant,

                                        CODY JUSTICE,

shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853 any property

constituting, or derived from, any proceeds obtained, directly or indirectly, as the result of such

offense, and any property used, or intended to be used, in any manner or part, to commit, or to

                                                  2
            Case 2:20-cr-20068-JAR Document 1 Filed 10/21/20 Page 3 of 5




facilitate the commission of the offense. The property to be forfeited includes, but is not limited to

a 9mm Ruger pistol, Model SR9C, serial number 336-40436, and ammunition, seized by law

enforcement, in the District of Kansas, on September 17, 2020.

       All pursuant to Title 21, United States Code, Section 853.

                    FORFEITURE NOTICE - FIREARMS VIOLATIONS

       3. Upon conviction of the offenses identified in Counts 2 & 3, the defendant,

                                        CODY JUSTICE,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d) and Title

28, United States Code, Section 2461(c), any firearms and ammunition involved the commission

of the offenses, including, but not limited to, a 9mm Ruger pistol, Model SR9C, serial number

336-40436, and ammunition, seized by law enforcement, in the District of Kansas, on September

17, 2020.

       All pursuant to Title 18, United States Code, Section 924(d) and Title 28, United States

Code, Section 2461(c).

       4.      If any of the property described above, as a result of any act or omission

of the defendant:

       a. cannot be located upon the exercise of due diligence;

       b. has been transferred or sold to, or deposited with, a third party;

       c. has been placed beyond the jurisdiction of the court;

       d. has been substantially diminished in value; or

       e. has been commingled         with other property which cannot be divided without
       difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

                                                  3
           Case 2:20-cr-20068-JAR Document 1 Filed 10/21/20 Page 4 of 5




21, United States Code, Section 853(p).




DATED: October 21, 2020                                s/ Foreperson
                                                      FOREPERSON OF THE GRAND JURY




 s/ Terra D. Morehead #12759
STEPHEN R. MCALLISTER, Ks. S. Ct. No. 15845
United States Attorney
District of Kansas
500 State Ave., Suite 360
Kansas City, KS 66101
(913) 551-6730
(913) 551-6541 (fax)
Stephen.McAllister@usdoj.gov

(It is requested that trial of the above captioned case be held in Kansas City, Kansas.)




                                                 4
           Case 2:20-cr-20068-JAR Document 1 Filed 10/21/20 Page 5 of 5




Penalties:


Count 1 – Possession with Intent to Distribute Methamphetamine, in violation of Title 21,
United States Code, Sections 841(a)(1) and (b)(1)(B)(viii)

             NLT 5 years and NMT 40 years Imprisonment,
             NMT $5,000,000.00 Fine,
             NLT 4 years S.R.,
             $100 Special Assessment, and
             Forfeiture Allegation.

       In the event of a prior conviction for a serious drug felony or a serious violent felony:

             NLT 10 years and NMT Life Imprisonment,
             NMT $8,000,000.00 Fine,
             NLT 8 years S.R.,
             $100 Special Assessment, and
             Forfeiture Allegation.

Count 2 – Possession of a Firearm in furtherance of a drug trafficking crime, in violation of
          Title 18, United States Code, Section 924(c)

       #      NLT Mandatory Minimum 5 years, NMT Life Imprisonment (consecutive),
       #      NMT $250,000.00 Fine,
       #      NMT 5 years S.R.,
             $100 Special Assessment, and
       #      Forfeiture Allegation.

Count 3 – Felon in Possession of a Firearm – Title 18, United States Code, 922(g)(1) &
          924(a)(2)

             NMT 10 years Imprisonment,
             NMT $250,000.00 Fine,
             NMT 3 years S.R.,
             $100 Special Assessment, and
             Forfeiture Allegation.




                                                 5
